DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-7, filed 06/21/22, with respect to claims 1-13 have been fully considered and are persuasive.  The 112 rejection of claims 1-13 have been withdrawn. 
Applicant’s arguments, see pages 7-14, filed 06/21/22, with respect to the rejection(s) of claim(s) 1-4 and 9 under 102 and 5-8 and 10-13 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caparso et al (U.S. PG Pub 20060282145 A1) and in view of Yoo et al (U.S. PG Pub 20180036533 A1) in view of Caparso et al (U.S. PG Pub 20060282145 A1).
Applicant’s arguments, see pages 7-14, filed 06/21/22, with respect to the rejection(s) of claim(s) 9 under 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo et al (U.S. PG Pub 20180036533 A1) in view of Caparso et al (U.S. PG Pub 20060282145 A1) and in further view of Rossing et al (U.S. PG Pub 20080004673 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caparso et al (U.S. PG Pub 20060282145 A1).
Regarding claim 1, Caparso teaches an implantable electrode device comprising a flexible non-conductive flap ([0034] teaches the body is made of an insulating and flexible material such as silicone; Fig 2A element 202 teaches he body is made of an insulating and flexible material such as silicone), at least two electrodes integrated with the flap (Fig 2C illustrates that the body 220 has multiple electrodes 222; Fig 2E teaches electrodes integrated into the right and left side of the cuff body; [0036] teaches includes a series of electrodes 222 aligned with the nerve), and two wires embedded within the flap and connected to the two electrodes ([0046] teaches that the electrodes are imbedded into the body of the cuff and connected to the neural stimulator; [0048] teaches the electrical contacts are imbedded into the body of the device), wherein the flap has one or more suture holes between the at least two electrodes (Fig 2C and Fig 2D teaches a center portion having multiple suture holes 224 to secure to the edges of the cuff wherein the middle portion is folded between the electrodes forming two circular electrodes around an anterior and posterior nerve/vessel; Fig 2E and 2F teaches the middle portion separating the nerves/vessels is folded between the right and left electrodes; [0032] teaches the nerve cuff encompasses and anterior and posterior nerve/vessel comprising a middle folded spacer comprising suture holes for a wire spiral or fastener such as a suture); wherein the implantable electrode device is configured to wrap around two nerve bundles including an anterior nerve bundle and a posterior nerve bundle that are connected with an epineurium (Fig 2C and 2D illustrate the cuff configured to wrap around and encompass two nerve/vessel structures having a middle spacer element; [0034] teaches the body of the cuff is configured to wrap around the nerve and vessel structure one or more times), so that one of the two electrodes can electrically and stably contact one of the two nerve bundles ([0036]-[0037] teaches the electrodes are positioned and aligned to contact and stimulate the nerves; [0049]; Figs 2E and 2H show the electrodes are configured to contact the nerves/vessels); wherein the epineurium is incised; and wherein a portion of the flap with said one or more suture holes is folded and the folded portion passes through an incision of the epineurium, creating two circular electrodes around the anterior nerve bundle and the posterior nerve bundle (Fig 2C and 2D illustrate the cuff configured to wrap around and encompass two nerve/vessel structures having a middle spacer element that is folded and comprises suture holes between the electrodes wherein the spiral wire or suture can be used; Fig 2F and 2H; [0005] teaches a the assembly has a spacer folded within the body, between the targets, the spacer having a first and second end, the first end secured to an inside surface of the body and the second end adapted to pass between the targets and to be secured to the inside surface of the body; [0030] teaches the middle spacer having a first and second end adapted to pass between the two separated structures; [0035] teaches the spacer resides between the target structures and allows for additional electrical contacts for providing selective activation to the nerve).
Regarding claim 2, Caparso teaches claim 1, wherein the flap has a front side and a back side (Figs 2C and 2D illustrate the device having a front side, the side within the circumference of the body and an backside, the external surface of the body), wherein one of the electrodes has only one flat contacting surface that can electrically contact one of the two biological targets, the anterior nerve bundle or the posterior nerve bundle, and wherein the contacting surface is on the front side of the flap, or on the back side of the flap ([0034] teaches the electrodes include a window to interface with the nerve inside the device body).
Regarding claim 4, Caparso teaches claim 1, wherein the flap comprises one or more suture holes in addition to the one or more suture holes, for stitching the flap around the two biological targets (Figures 2C and 2D illustrate that he ends of the body 202 have suture holes that align with the suture holes of the spacer in order to suture the ends to the end of the spacer to secure the device and keep it closed around the targets; [0032]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. PG Pub 20180036533 A1) in view of Caparso et al (U.S. PG Pub 20060282145 A1).
Regarding claim 1, Yoo taches An implantable electrode device comprising a flexible non-conductive flap ([0257]; [0290]; [0292]; [0435]; [0446]-[0447] teaches a nerve cuff made of a non-conductive and flexible flap; Fig 48 element 606; Fig 49 element 606), at least two electrodes integrated with the flap (Fig 42 elements 586 teaches two electrode contacts integrated into the flap; Fig 48 elements 608 teach multiple electrode contacts integrated with the flap; Fig 49 elements 608 teach a plurality of electrode contacts integrated into the flap; [0435]; [0447]-[0448]), and two wires embedded within the flap and connected to the two electrodes ([0236]; [0435] teaches conductive pathways such as wires connected to the electrodes and embedded into the flap; [0439]; [0441] teaches the walls of the cuffs enclose the pathways; [0442]; [0455]; Fig 42 elements 588 and 584 teach cables/wires connected to the electrode; Fig 50b and 50d), wherein the flap has one or more suture holes ([0138] teaches that the IPC can have one or more suture holes for securing the IPC in place; [0302] teaches that he IPC has an elongated non-conductive potion with at least one securing element such as a suture hole; [0437] teaches using an attachment means to suture the device to the target nerves; [0447] teaches that the nerve cuff can comprise suture holes in order to secure the wrapping and to secure the cuff to appropriate anchor points); wherein the implantable electrode device is configured to wrap around two nerve bundles including an anterior nerve bundle and a posterior nerve bundle that are connected with an epineurium, so that one of the two electrodes can electrically and stably contact one of the two nerve bundles (Fig 10b; Fig 20a-b; Fig 48 illustrates the flap being wrapped around 2 biological target nerves such that the electrodes contact the 2 nerves; Fig 49; [0449] teaches the target can include a posterior and anterior nerve bundle; [0457]-[0458] teaches the electrodes are positioned at a posterior and anterior location); and wherein epineurium is incised, and wherein a portion of the flap is folded and the folded portion passes through an incision of the epineurium, creating two circular like electrodes around the anterior nerve bundle and the posterior nerve bundle (fig 42; Fig 48 teaches the flap being passed between the individual nerve or fascicles wherein the electrodes are wrapped and bent around the target creating a circular end or warp in the electrodes; Fig 49 teaches that the flap is folded between the structures and incisions; [0120] teaches that the implant may be embedded within the epineurium; [0147]-[0148] teaches the ipc being inside the epineurium; [0447] teaches that the cup can be configured around three fascicles wherein the electrodes are in contact with one side of the nerves, and since the cuff is interwoven between fascicles, that means that the epineurium must be incised to reach the fascicles located under the epineurium membrane; [0201]; [0300]; [0449] teaches surgically separating portions of the target nerve branches. Further, Yoo teaches that the cuff is capable of being interwoven between nerves or fascicles therefore it is configured such that two electrodes on the cuff would be bent around the posterior and anterior nerve trunks creating a circular like electrode around the nerves). However, Yoo fails to explicitly teach wherein the flap has one or more suture holes between the at least two electrodes, wherein a portion of the flap with said one or more suture holes is folded and the folded portion passes through an incision of the epineurium, creating two circular like electrodes around the anterior nerve bundle and the posterior nerve bundle.
Caparso teaches a device in the same field of invention, wherein a nerve cuff has a middle portion with one or more suture hole, folded between electrodes, to separate two circular cuff portions creating a circular electrode around each of an anterior and posterior nerve bundle (Fig 2C and Fig 2D teaches a center portion having multiple suture holes 224 to secure to the edges of the cuff wherein the middle portion is folded between the electrodes forming two circular electrodes around an anterior and posterior nerve/vessel; Fig 2E; [0032] teaches the nerve cuff encompasses and anterior and posterior nerve/vessel comprising a middle folded spacer comprising suture holes for a wire spiral or fastener such as a suture).
It would have been obvious to one of ordinary skill in the art, to have modified the invention of  Yoo, to have the flap have one or more suture holes between the at least two electrodes, wherein a portion of the flap with said one or more suture holes is folded and the folded portion passes through an incision of the epineurium, creating two circular like electrodes around the anterior nerve bundle and the posterior nerve bundle, as taught by Caparso, in order to create a separation between the two targets and create a strong contact between the electrodes and secure the cuff and structures in place. 
Regarding claim 2, the modified invention of Yoo teaches claim 1, wherein the flap has a front side and a back side (fig 47 teaches the nerve cuff flap having a front side with 2 electrode contacts and a backside with a single electrode contact), wherein one of the electrodes has only one flat contacting surface that can electrically contact one of the two biological targets, the anterior nerve bundle or the posterior nerve bundle, and wherein the contacting surface is on the front side of the flap, or on the back side of the flap (Fig 48 illustrates that the one electrode on the backside has a single contact surface that only contacts the one nerve target, either the posterior or anterior nerve bundle).
Regarding claim 3, the modified invention of Yoo teaches claim 1, The implantable electrode device according to Claim 1, wherein the flap has a front side and a back side, wherein one of the two electrodes has only two flat contacting surfaces that can electrically contact one of the biological targets , and wherein one of the two contacting surfaces is on the front side of the flap, and another one is on the back side of the flap (Fig 47; Fig 48; [0292]; [0447]).
Regarding claim 4, the modified invention of Yoo teaches claim 1, wherein the flap comprises one or more suture holes for stitching the flap around the two biological targets ([0138] teaches the IPC/cuff having at least one suture holes in addition to said one or more suture holes for securing the implant; [0278]; [0298]; [0302] teaches the IPC having at least one suture hole; [0437]; [0447] teaches the nerve cuff having suture holes; [0455]; Fig 25 elements 444 teaches the ends comprising more suture holes for securing the device to the tissue and the other portions of the flap; Fig 32 elements 517 teaches suture holes positioned on the end of the flap; Fig 30a-d elements 517).
Regarding claim 5, the modified invention of Yoo teaches claim 1, wherein the electrodes comprise microelectrodes ([0008] teaches that the use of micro electrode arrays is well known in the art), wherein the flap comprises two or more electrode blocks (Fig 47 teaches the nerve cuff having three different electrode contact blocks; [0447]), and wherein the flap has one or more suture holes between the two electrode blocks (Caparso figs 2C, 2D, and 2E teach the suture holes on a middle portion are between the electrodes as explained in the rejection of claim 1), however, Yoo fails to explicitly teach each block comprises an array of microelectrodes. However, it would have been an obvious design choice to one of ordinary skill in the art before the effective filling date, to have modified the electrode surface contacts to be microelectrode arrays in order to penetrate the target tissue for more efficient and effective stimulation of the nerves or fascicles. 
Regarding claim 6, the modified invention of Yoo teaches claim 5, wherein the blocks are arranged linearly along an elongation direction of the flap (fig 47 illustrates that the electrode blocks are arranged in a linear orientation along an elongation direction of the cuff/flap).
Regarding claim 7, the modified invention of Yoo teaches claim 6, further comprising one, two or more suture holes located in the proximity of each block ([0138] teaches the IPC/cuff having at least one suture hole for securing the implant; [0278]; [0298]; [0302] teaches the IPC having at least one suture hole; [0437]; [0447] teaches the nerve cuff having suture holes; [0455]).
Regarding claim 8, the modified invention of Yoo teaches claim 7, wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole- segment, and each electrode block is flanked by one or two hole-segments (fig 25 teaches suture holes on either end of the cuff that are flanking the electrode contacts; Fig 30d elements 517; Fig 32 element 517 teaches the two suture holes positioned linearly on the side of the cuff therefore flanking the contacts positioned on the cuffs; [0290]; [0447]).
Regarding claim 9, the modified invention of Yoo teaches a medical device or a medical system comprising the implantable electrode device of Claim 1 (Fig 48; Fig 49; [abs] teaches the system is partially or fully implanted; [0120] teaches the nerve cuff being implanted within the epineurium; [0138]; [0445] teaches the system wherein the at least one stimulator is configured to be implanted; [0447]; [0449]).
Regarding claim 10, the modified invention of Yoo teaches a diagnostic and/or therapeutic method comprising: (i) providing a medical device/system according to Claim 9; (ii) incising an epineurium that connects an anterior nerve bundle and a posterior nerve bundle(Fig 47 teaches the cuff being interwoven and wrapped around separated nerves/fascicles; [0120] teaches that the implant may be embedded within the epineurium; [0147]-[0148] teaches the ipc being inside the epineurium; [0447] teaches that the cup can be configured around three fascicles wherein the electrodes are in contact with one side of the nerves, and since the cuff is interwoven between fascicles, that means that the epineurium must be incised to reach the fascicles located under the epineurium membrane; [0201]; [0300]; [0449] teaches surgically separating portions of the target nerve branches); (iii) folding a portion of the flap with said one or more suture holes between the at least two electrodes and passing the folded portion through an incision of the epineurium  (Fig 48 illustrates the flexible flap is slightly folded and passed through an incision between an anterior and posterior nerve, i.e. nerve 1 and nerve 3 such that electrode contacts stably contacting the target nerves/fascicles; Fig 49 teaches the flexible flap 606 is folded and passed through incisions between target nerves one being anterior and one being a posterior nerve; [0447]; [0448]; [0449]; Caparso Fig 2C, 2D, 2E teaches having a middle portion comprising suture holes that is folded between the electrode contacts to separate and contact the separate nerves/vessels; Caparso [0029]-[0030] teaches the middle portion is folded to separate the two circular enclosures each having a circular electrode to contact both targets, the middle portion having suture holes for enclosing the cuffs and securing the device to the target tissue); and (iv) creating two circular electrodes around the anterior nerve bundle and the posterior nerve bundle, so that one of the electrodes can electrically and stably contact one of the anterior nerve bundle and the posterior nerve bundle (Fig 48 illustrates the electrode contacts stably contacting the target nerves/fascicles, wherein the flap is being passed between the individual nerve or fascicles such that the electrodes are wrapped and bent around the target creating a circular or warp in the electrodes around the nerve; Fig 49 teaches creating multiple circular electrodes that separate target nerves and contact an anterior and posterior nerve with the circular electrodes; [0447]; [0448]; [0449] teaches surgically separating portions of the target nerve branches).
Regarding claim 11, the modified invention of Yoo teaches claim 10, wherein the anterior nerve bundle and the posterior nerve bundle include an anterior and posterior nerve bundle ([0173] teaches the target nerves are spinal nerves; [0421] teaches the targets of the stimulation can include spinal roots; [0442]; [0466]).
Regarding claim 12, the modified invention of Yoo teaches claim 11, wherein the flap comprises one or more additional suture holes for stitching the flap around the anterior nerve bundle and posterior nerve bundle (fig 25 teaches suture holes on either end of the cuff that are flanking the electrode contacts; Fig 30d elements 517; Fig 32 element 517 teaches the two suture holes positioned linearly on the side of the cuff therefore flanking the contacts positioned on the cuffs; [0290]; [0447] teaches suturing the nerve cuff for securing it to anchor points, therefore the cuff has suture holes).
Regarding claim 13, the modified invention of Yoo teaches claim 12, further comprising stitching the flap around the one or more nerves through the one or more suture holes ([0138] teaches being secured by suturing to a desired location; [0278] teaches the anchoring elements can facilitate alignment of the cuff/IPC in a desired orientation in the patient; [0298]; [0302]; [0437] teaches suturing the IPC in place; [0447] teaches suture holes to in order to secure the cuff to the appropriate anchor points). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. PG Pub 20180036533 A1) in view of Caparso et al (U.S. PG Pub 20060282145 A1) as applied to claim 7 above, and further in view of Rossing et al (U.S. PG Pub 20080004673 A1).
Regarding claim 8, Yoo teaches claim 7, however fails to teach wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by one or two hole-segments.
Rossing teaches an invention in the same field of endeavor, wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by one or two hole-segments (Fig. 4 elements 122 teach suture holes arranged along an elongation direction of the cuff, wherein it is flanking the electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Yoo to have two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by the suture hole segments, as taught by Rossing, in order to provide a more secure location for anchoring the nerve cuff to ensure proper pressure and improved contact between the targets and the electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792